Citation Nr: 1030503	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  01-10 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for carcinoma of the right 
tonsil, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	James G. Fauson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to October 
1972.

This matter came to the Board of Veterans' Appeals (Board) from a 
November 1999 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO). The Veteran testified at a Board 
hearing at the local RO in October 2002.

In an April 2007 decision, the Board denied entitlement to 
service connection for carcinoma of the right tonsil, claimed as 
due to exposure to herbicides.  The Veteran filed a timely appeal 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a December 2008 Memorandum Decision, the Court 
vacated the Board's April 2007 decision and remanded the case to 
the Board for compliance with the instructions set forth therein.  
Subsequently, the Board remanded the case in July 2009.  On 
remand, it appears that the Veteran requested another Board 
hearing at the local RO, which was scheduled in May 2010.  
However, an April 2010 statement from the Veteran's current 
representative indicated that the Veteran wished to cancel the 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that his diagnosed carcinoma of the right 
tonsil is due to exposure to herbicides during his Vietnam 
service.  Significantly, the Veteran was a member of the Navy.  
His service personnel records showed that he was stationed on the 
U.S.S. Myles C. Fox and was awarded a Vietnam Service Medal.  
However, during the course of this appeal, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) determined that 
a veteran must have set foot on the land mass of Vietnam, or, 
have been present in the inland waterways of that country during 
the statutory period (so-called "brown water" naval activity) in 
order to be considered to have had service in the Republic of 
Vietnam and, in turn, presumed exposure to herbicides.  See Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (U.S. Jan. 21, 2009).  

In its April 2007 decision, the Board found that the Veteran 
served in the Republic of Vietnam, and was presumed to have been 
exposed to Agent Orange based on the award of the Vietnam Service 
Medal.  Both parties represented before the Court that this fact 
was not in dispute.  Subsequently, in its December 2008 decision, 
the Court stated that there was no dispute or question that the 
Veteran was presumed to have been exposed to Agent Orange during 
service in Vietnam.  However, under the subsequent Federal 
Circuit opinion, the award of the Vietnam Service Medal is not 
enough to show service in Vietnam.  As noted above, the Court 
vacated the Board's April 2007 decision.  The Court did not make 
an express finding as part of its order that the Veteran was 
presumed exposed to herbicides.  The Court's decision vacated the 
April 2007 Board decision in its entirety.  Accordingly, in light 
of the recent Federal Circuit holding, the question of service in 
Vietnam for purposes of the presumption of exposure to herbicides 
is for consideration.  In order to afford the Veteran every 
consideration with regard to this question, the Board finds that 
further development is necessary to determine whether the Veteran 
ever set foot in Vietnam or his ship was actually located in 
"brown water."  In a January 2010 letter, the Veteran's 
representative asserts that the Veteran's ship saw service in the 
Red River Delta and estuaries and was on the inland waterway 
system. 

If, after the appropriate development, the RO finds that the 
Veteran is presumed to have been exposed to herbicides due to 
service in Vietnam, the Board finds that the Veteran should be 
afforded another VA examination with a different medical 
examiner.  In the December 2008 decision, the Court directed VA 
to make reasonable efforts to obtain information on any alcohol 
use by the Veteran during his lifetime and information pertaining 
to a diagnosis of human papillomavirus (HPV).  The Court also 
directed the Board to obtain a new opinion based on any new 
information obtained.  In July 2009, the Board remanded this 
issue for compliance with the Court decision.  The Veteran was 
afforded a VA examination in October 2009.  The examiner 
determined that it was less likely than not that the Veteran's 
carcinoma of the right tonsil was causally related to exposure to 
herbicides.  However, the only rational provided for the opinion 
was that tonsil carcinoma had never been found to be linked to 
herbicide exposure and the Veteran had never set foot on Vietnam 
soil.  

Nevertheless, a subsequent finding that the Veteran was exposed 
to herbicides in service would render this prior opinion 
insufficient.  Further, importantly, the examiner failed to 
provide a detailed rational for his opinion especially 
considering the findings that the Veteran did not use alcohol or 
have HPV.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 
(2008) (stating that a medical examination report must contain 
not only clear conclusions with supporting data, but also a 
reasoned medical explanation connecting the two); see also Stefl 
v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical 
opinion must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions).  In sum, 
if it is determined that the Veteran had service in Vietnam, the 
October 2009 VA examination would be insufficient for appellate 
review and the Veteran should be afforded another VA examination.  
See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided).  

Moreover, on remand, the Veteran filed an authorization and 
consent to release medical information in August 2009.  While 
some of the treatment records identified on the authorization 
have been associated with the claims file, the Veteran indicated 
treatment with Dr. Eugene Paschold and Dr. William S. Fisher from 
1999 to the present and it does not appear that all of these 
records have been associated with the claims file.  Thus, the RO 
should take appropriate steps to obtain such records.  
 
Accordingly, the case is REMANDED for the following actions:

1.  The RO should undertake further 
development to determine whether the 
Veteran ever set foot in the Republic of 
Vietnam or his ship was located in "brown 
water," to include the following:

  a.)  contact the Veteran for any 
additional information he may have about 
setting foot in Vietnam; 

  b)  review and consider the January and 
June 2010 C&P Service Bulletins;

  c)  contact the National Personnel 
Records Center for verification of Vietnam 
service; and

  d)  perform any further appropriate 
development necessary to determine whether 
the Veteran had service in Vietnam, to 
include his ship being located in "brown 
water." 

2.  The RO should take appropriate action 
to request copies of all medical records 
from Drs. Paschold and Fisher as identified 
in the Veteran's August 2009 authorization.  
If these records are unavailable, it should 
be clearly noted in the claims file. 

3.  If and only if it is determined that 
the Veteran was exposed to herbicides in 
service, he should be scheduled for an 
appropriate VA examination, with another 
examiner who is an oncologist, to ascertain 
the nature and etiology of his claimed 
carcinoma of the right tonsil.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  It is imperative that the 
claims file as well as a copy of this 
Remand be made available to the examiner 
for review in connection with the 
examination.  The examiner's review of the 
claims file and the examiner's solicitation 
of history from the Veteran should focus on 
any information or evidence of alcohol use 
and human papillomavirus infection.  The 
examiner should be clearly informed that 
the Veteran was exposed to herbicides in 
Vietnam during active duty service.  

After examining the Veteran and reviewing 
the claims file in its entirety, to include 
service treatment records, post-service 
medical records, medical opinions, medical 
literature, and the Veteran's statements, 
the examiner should provide an opinion as 
to the following:

a)  Please provide a statement pertaining 
to the Veteran's use of alcohol during his 
lifetime.

b)  Please provide a statement pertaining 
to likelihood of human papillomavirus 
infection.

c)  In consideration of any evidence 
regarding the Veteran's non-smoking 
history, any evidence of alcohol use, and 
any evidence of HPV infection, please offer 
an opinion as to whether the Veteran's 
carcinoma of the right tonsil is at least 
as likely as not (a 50% or higher degree of 
probability) is causally related to 
exposure to herbicides.

d)  Is it at least as likely as not (a 50% 
or higher degree of probability) that the 
Veteran's carcinoma of the right tonsil is 
causally related to the apparent infection 
of the tonsils documented in service 
treatment records in May and June 1971.

A clear rationale for all opinions should 
be provided

In the event, the Veteran does not appear 
for the scheduled examination, the examiner 
should nevertheless review the claims file 
and respond to questions (a), (b), (c) and 
(d).

3.  In the interest of avoiding future 
remand, the RO should then review the 
examination report to ensure that the above 
questions have been clearly answered and a 
rationale furnished for all opinions.  If 
not, appropriate action should be taken to 
remedy any such deficiencies in the 
examination report. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for carcinoma of the right 
tonsil.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 



States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


